Citation Nr: 0837479	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-22 328	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1952 to July 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In February 2008, the veteran submitted additional evidence 
to the Board without waiving the right to have the evidence 
initially consider by the RO.  As the additional evidence 
refers to the audiogram that was conducted in December 2006, 
which is already of record, the evidence does not have a 
bearing on rating bilateral hearing loss under the applicable 
criteria.  Therefore, the additional evidence need not be 
referred to the RO for review.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The veteran has Level I hearing in the right ear and a Level 
I Hearing in the left ear 


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002): 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided pre-adjudication content-complying VCAA 
notice by letter, dated in August 2006.  Where, as here, 
service connection has been granted and an initial rating has 
been assigned, the claim of service connection have been more 
than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disability, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess, 19 Vet. App. 473, 490; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, the VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO has obtained VA 
records, received private medical records and statements from 
the veteran, and has afforded the veteran a VA examination.  
The veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.



The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa).  An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Analysis

The earliest medical evidence of the veteran's hearing loss 
consists of a private audiological evaluation in May 2006.  
The veteran was diagnosed with bilateral sensorineural 
hearing loss that interfered with his daily communication 
needs.  

The veteran has submitted additional evidence in the form of 
statements from both himself and his wife describing how his 
bilateral hearing loss has affected his quality of life.

On VA audiological testing in December 2006, the veteran 
complained that he had occasional difficulty with his 
hearing.  The veteran believed it negatively impacted his 
life style resulting in difficulties in effective 
communication with family and friends. 

The puretone thresholds in decibels at the tested frequencies 
of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 40, 
35, 60, and 60, respectively, and in the LEFT ear, 25, 35, 
55, and 50, respectively.  The puretone threshold average was 
49 in the right ear and 41 in the left ear.  Speech 
discrimination was 94 percent in the right ear and 94 percent 
in the left ear.

Applying the results to TABLE VI, the findings yield a 
numeric designation of I for the right ear as the average 49 
puretone decibel loss is in the range of between 42 and 49 
average puretone decibel loss, and the speech discrimination 
score of 94 is in the range of between 91 and 100 percent.  
For the left ear, the average 41 puretone decibel loss is at 
the range of between 0 and 41 average puretone decibel and 
the speech discrimination score of 94 is in the range of 
between 91 and 100 percent, which yields a numeric 
designation of I.

Entering the resulting numeric designations of I for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 70 
decibels or more at 2000 Hertz, an exceptional pattern of 
hearing impairment is not shown under 38 C.F.R. § 4.86.

For these reasons, the preponderance of the evidence is 
against for an initial compensable rating for the bilateral 
hearing loss and the benefit-of-the doubt standard does not 
apply. 38 C.F.R. § 5107 (b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for a 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1).

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


___________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


